Dooley, J.,
¶ 30. dissenting. There is a disconnect in this case between the trial court’s charge to the jury and the defense allowed by the court and presented by defendants. The parties at trial submitted con.1icting evidence on whether defendants were *271arrested on land owned by the Nelsons — neighboring landowners who allegedly permitted defendants to be there — or by those who leased the property to Green Mountain Power (GMP) along with easements allowing the company to exclude others. Nevertheless, despite defendants’ specific request to do so, the trial court refused to address the question of ownership as part of the jury’s consideration of whether GMP had “lawful possession” — an essential element of the crimin.1 trespass charge — of the land upon which they were arrested. See 13 V.S.A. § 3705 (crimin.1izing entering or remaining on land after notice of trespass absent legal authority or consent of person “in lawful possession”). The court’s failure to address ownership in its jury instructions undoubtedly confused the jury after it had just heard evidence focusing almost exclusively on who owned the land in question and whether defendants had permission to be on that land. The questions posed by the jury during its deliberations highlighted its confusion, but the court nonetheless refused to clarify or elaborate on its initial truncated instruction regarding the element of lawful possession.
¶ 31. While the trial court was aware that GMP’s claim of lawful possession derived from leases entitling the company to easements over land that was the subject of a civil boundary dispute, the court’s apparent concern about not resolving that dispute in'the context of a crimin.1 trial led it to ignore the necessity of instructing the jury on the ownership component of lawful possession in this ease. In essence, the court left the jury on its own to figure out how to deal with the evidence presented on ownership of the disputed land. In my view, absent any explanation of the relevance or significance of the con.1icting evidence on who owned the land upon which defendants were arrested for crimin.1 trespass, the charge was inadequate for the jury to consider the principal defense in the case and to determine whether the State had met its burden of satisfying the element of lawful possession under the circumstances here. As the result of the court’s instruction allowing the jury to find lawful possession based on nothing more than control of the land, defendants were convicted of crimin.1 trespass, subjecting them to fines and potential incarceration, without regard to whether they had, or reasonably believed that they had, the consent of the true owners of the property upon which they were arrested. Accordin.1y, I dissent.
*272¶ 32. From the beginning, this case centered around who actually owned the land upon which defendants were arrested and whether defendants had permission to be on that land from landowners with a good faith claim of ownership. At the time of defendants’ arrest, there was a civil case pending in which the Nelsons, from whom defendants- allegedly had consent to enter the property, claimed ownership of that land. As the trial court indicated in denying the State’s motion in limine, the State sought to prohibit defendants from presenting testimony of a surveyor and Mr. Nelson “regarding the location of the boundary and to show that the property where they were located was not in the lawful possession of GMP.” Although the court shared the State’s concern that the crimin.1 proceeding not become a forum to litigate the pending civil action, it acknowledged defendants’ “fundamental constitution.1 right” to defend themselves by presenting relevant and material evidence on each and every element of the alleged crimin.1 offense. Therefore, the court denied the State’s motion in limine with the understanding that defendants’ evidence “will be narrowly targeted to the question of the location of the boundary which, based on [defendants’] representations regarding the location of the defendants and the location of the disputed boundary lines, is relevant to the question of whether the particular land where [defendants] were located was in the lawful possession of GMP.”
¶ 33. In the majority’s view, this statement demonstrates that the trial court intended to limit the evidence to allow the jury to determine only “the exact location of the existing boundary, rather than the location of the boundary claimed by the Nelsons in the civil suit.” Ante, ¶ 9. That is not what the court said, however. And, in fact, the court ultimately allowed the parties to present evidence contesting who owned the land upon which defendants were arrested, not just whether that land was part of the land leased to GMP as depicted in the easement agreements and the deeds and maps referenced therein.
¶ 34. In her opening argument, defense counsel told the jury that the State would be unable to prove that GMP had lawful authority to exclude defendants from the land upon which they were arrested. She explained that: (1) a surveyor would testify that the land in question belonged to the Nelsons and was not part of the land leased to GMP; and (2) Mr. Nelson would testify that he gave defendants permission to enter his land and even advised them as to the location of the boundary line.
*273¶ 35. The State called four witnesses. The first, the arresting law enforcement officer, acknowledged on cross-examination that defendants told him they believed they were on the Nelsons’ property. The second, a GMP official, testified that defendants were arrested on land that was part of the land over which GMP had obtained easements allowing it to exclude others. The third, Mr. Nelson, acknowledged the existence of a recorded survey relied upon by GMP and a prior boundary agreement regarding the land leased to GMP, but insisted on cross-examination that the agreement did not in.1ude the land upon which defendants were arrested. The fourth, a surveyor, was permitted to testify only as a fact witness to lay a foundation for admission of the recorded survey.
¶ 36. At the con.1usion of the State’s case, defendants asked the court to enter a judgment of acquittal, contending that the State had failed to prove that GMP had obtained lawful possession through rightful ownership of the land upon which defendants were arrested. Defendants argued that, in this case, lawful possession — an element of the charged crime — was derived from, and dependent upon, lawful ownership of the landowners from whom GMP had obtained its easements. The court denied the motion, stating that “the testimony is not entirely clear on that issue” and the law had “to do not only with ownership, but . . . with lawful possession of the property itself.”
¶ 37. Defendants then presented the expert testimony of a surveyor, who opined that the boundary agreement between the Nelsons and a neighboring landowner did not cover the land upon which defendants were arrested and that the recorded survey relied upon by the State did not correctly represent the boundary of the Nelsons’ property. Fin.1ly, two of the individual defendants testified that they were arrested on land they believed was owned by the Nelsons and that Mr. Nelson had allowed them to enter that land.
¶ 38. Following a charge conference, defendants proposed a jury instruction stating, in relevant part, that: (1) lawful possession means the right to exercise control over property; (2) defendants could not be found guilty of crimin.1 trespass if someone other than GMP had a superior right to possess the land in question and gave defendants consent, or defendants reasonably believed they had consent, to be on that land; and (3) it was for the jury to determine whether defendants had lawful authority to remain *274on the disputed land through the consent of the person with a superior right to the land.
¶ 39. The court rejected defendants’ proposed charge and instead instructed the jury as follows regarding the “lawful possession” element of the crimin.1 trespass statute:
The third essential element is that each defendant acted without either legal authority or the consent of the person in lawful possession. Here, possession means actual control by physical occupation and exercise of that control. Lawful possession means a rightful possession authorized by law, and it means the right to exercise control over the property.
When the court asked counsel to state for the record any objections to the charge, defendants explicitly objected to “the lack of an instruction on the lawful possession, in.1uding the right to superior ownership of the property” and “to the lack of an intent element in the charge.”
¶ 40. The State briefly argued in its closing statement to the jury that GMP had an easement giving it lawful possession of, and the right to exclude persons from, the land in question. Defense counsel responded in closing that the State could not prove lawful possession because it had failed to make a “link between whoever granted that easement to Green Mountain Power and their ownership of the property.” Defense counsel further argued that defendants had submitted sufficient evidence through their expert witness to create a reasonable doubt as to whether they were on land lawfully leased to GMP, given the true boundary line between the Nelsons’ property and the leased land on which GMP claimed an easement and a right to exclude others.
¶ 41. During deliberations, the jurors submitted two questions for the court. The first was whether, under Vermont law, the current owner or the party disputing ownership, had control of disputed property pending resolution of the dispute. The second was whether there was a current legal dispute regarding the land in question. In response, the court told the jury that it would have to make the best of the legal instructions given and that no new evidence could be presented.
¶ 42. The jurors’ questions highlighted the apparent lack of a connection between the case presented to the jury and the instruction it received on lawful possession. As shown above, the *275con.1icting evidence at trial centered on whether the boundary line set forth in the easement agreement and the documents referenced therein was the true boundary line. Defendants presented evidence indicating that that boundary line was inaccurate and that defendants were actually on the Nelsons’ property with the Nelsons’ consent when they were arrested. The court instructed the jury only that lawful possession means “rightful possession authorized by law” and “the right to exercise control over the property,” without any further explanation. The court’s charge simply equated “lawful possession” with the right to control the land, without any explanation of the significance of the parties’ evidence disputing ownership of the land upon which defendants were arrested or of what was required to show a right to control the land.
¶ 43. Nor did the charge adequately instruct the jury on the issue of intent. After the court instructed the jury on each of the elements of the crime, it stated that: “In the above elements, I have used the words intent or intention.” In fact, the court never mentioned either word in instructing the jury on the elements of the crime. The court then proceeded to state that “[a]cting with intent means to do an act on purpose.” The court’s instruction did not give the jury any guidance on whether defendants could be convicted even if they intended to remain only on property that they reasonably believed was owned by the Nelsons, who gave them permission to be there. See Larsen v. Fort Wayne Police Dep’t, 825 F. Supp. 2d 965, 978 (N.D. Ind. 2010) (stating that reasonable belief that one has right to be on property of another defeats mens rea requirement of crimin.1 trespass statute); Myers v. State, 130 N.E. 116, 117 (Ind. 1921) (stating that criminal intent is essential element of criminal trespass and thus no conviction will lie for that offense if accused entered land under bona fide and reasonable belief that he or she had permission from rightful owner to do so).
¶ 44. In my view, the charge was inadequate under the circumstances of the case, and thus the convictions must be overturned and the matter remanded for a new trial. The State’s claim of lawful possession is based upon GMP obtaining easements from the rightful owners of the land. Therefore, the State was required to prove that GMP obtained the easements from the lawful landowners for defendants to be convicted of crimin.1 trespass. The State in fact attempted to do so through witnesses and *276exhibits concerning the easement agreements and the documents referenced therein, but the court’s jury instruction failed to link ownership to GMP’s claim of lawful possession of the disputed land. Therefore, the jury was permitted to convict defendants based solely upon GMP’s possession of the land without any proof that the possession was lawful and notwithstanding defendants’ presentation of evidence that they reasonably believed they were on land with the permission of the rightful owners.
¶ 45. Understandably, the trial court was concerned with confusing the jury by turning a crimin.1 trial into a hearing on a civil boundary dispute. But the boundary dispute was at the heart of defendants’ defense and took up most of the evidence presented to the jury. The court could have alleviated its concerns about importing the boundary dispute into the crimin.1 trial by granting the State’s motion to continue the crimin.1 trial until the civil dispute was resolved. Indeed, nothing would demonstrate a miscarriage of justice more than the crimin.1 conviction for trespass followed by a civil case determination that the land on which defendants stood to protest was owned by the -Nelsons and was not lawfully possessed by GMP. A crimin.1 case is an inappropriate way for the State to resolve a boundary dispute. See People v. Miller, 101 N.E.2d 874, 877 (Ill. App. Ct. 1951) (noting well-settled law that crimin.1 trespass statute “cannot be invoked to try disputed rights of title”).
¶ 46. In effect, in the absence of a continuance, the boundary dispute had to be tried as a civil case within the crimin.1 prosecution. As a result, the court had to provide an instruction requiring the State to prove every element of the charged crimin.1 offense, in.1uding lawful possession based on rightful ownership by the landowners from whom GMP obtained the easements giving it the right to exclude defendants from the land in question.
¶ 47. I emphasize again that this is a crimin.1 rather than a civil matter. The purpose of a crimin.1 trespass statute “is to punish those who wilfully or without a bona fide claim of right commit acts of trespass on the land of another.” Woods v. State, 703 N.E.2d 1115, 1117 (Ind. Ct. App. 1998) (holding that defendant’s “belief and bona fide claim of right defeat the mens rea requirement of the crimin.1 trespass statute and render her conviction erroneous.”). It is not enough for the State to show merely that defendants entered upon and refused to leave the subject property when requested to do so; rather, “it is also incumbent to prove *277that [defendants’] presence on the land constituted a trespass in the sense that [defendants] invaded another’s exclusive right of [lawful] possession.” People v. Sweetser, 140 Cal. Rptr. 82, 86 (Ct. App. 1977).
¶ 48. Under the circumstances of this case, I believe that the trial court was required to apprise the jury that GMP’s claim of lawful possession was dependent upon ownership by those from whom GMP obtained its easements giving it the right to exclude others, and that defendants could not be convicted of crimin.1 trespass if defendants had a reasonable belief that the true owners gave them permission to be on the land upon which they were arrested. Absent such an instruction, the jury was left adrift as to how to use the ownership evidence and was free to convict defendants even if they were arrested on land actually owned by landowners who consented to them being there. Accordin.1y, I respectfully dissent from the majority’s opinion upholding the trial court’s jury instructions and defendants’ convictions.